                                          Case 3:20-cv-02049-WHO Document 7 Filed 07/16/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                             UNITED STATES DISTRICT COURT
                                   5                          NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     DAVID EDWARD ESPINAL,                         Case No. 20-cv-02049-WHO (PR)

                                   8
                                                       Petitioner,
                                                                                       ORDER TO SHOW CAUSE;
                                   9
                                                v.                                     INSTRUCTIONS TO CLERK
                                  10     LAURA ELDRIDGE,                               Dkt. No. 2

                                  11
                                                       Respondent.

                                  12
Northern District of California
 United States District Court




                                  13                                       INTRODUCTION
                                  14          Petitioner David Edward Espinal seeks federal habeas relief under 28 U.S.C. § 2254
                                  15   from his state convictions. The petition for such relief is now before the Court for review
                                  16   pursuant to 28 U.S.C. § 2243 and Rule 4 of the Rules Governing Section 2254 Cases.
                                  17          The petition states cognizable claims. Accordingly, on or before October 26, 2020,
                                  18   respondent shall file an answer or a dispositive motion in response to the habeas petition.
                                  19                                        BACKGROUND
                                  20          According to the petition in 2015 Espinal was convicted in the Sonoma County
                                  21   Superior Court of murder and robbery. (Pet., Dkt. No. 1 at 2.) The jury found true various
                                  22   sentencing enhancements. A sentence of life without parole, consecutive to terms of 32
                                  23   years and 25 years to life, was imposed. (Id.; State Appellate Opinion, Dkt. No. 1 at 18,
                                  24   21.)
                                  25          His attempts to overturn his convictions in state court were unsuccessful. This
                                  26   federal habeas petition followed.
                                  27

                                  28
                                          Case 3:20-cv-02049-WHO Document 7 Filed 07/16/20 Page 2 of 3




                                   1                                           DISCUSSION
                                   2          This Court may entertain a petition for writ of habeas corpus “in behalf of a person
                                   3   in custody pursuant to the judgment of a State court only on the ground that he is in
                                   4   custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.
                                   5   § 2254(a). A district court considering an application for a writ of habeas corpus shall
                                   6   “award the writ or issue an order directing the respondent to show cause why the writ
                                   7   should not be granted, unless it appears from the application that the applicant or person
                                   8   detained is not entitled thereto.” 28 U.S.C. § 2243. Summary dismissal is appropriate
                                   9   only where the allegations in the petition are vague or conclusory, palpably incredible, or
                                  10   patently frivolous or false. See Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990).
                                  11          As grounds for federal habeas relief, Espinal alleges his federal constitutional rights
                                  12   were violated by (i) the admission of prior act evidence; (ii) the denial of a motion to sever
Northern District of California
 United States District Court




                                  13   his trial from that of his co-defendant; (iii) the denial of access to juror contact
                                  14   information; and (iv) instructional error. When liberally construed, these claims are
                                  15   cognizable and shall proceed.
                                  16                                          CONCLUSION
                                  17          1. The Clerk shall serve electronically a copy of this order upon the respondent and
                                  18   the respondent’s attorney, the Attorney General of the State of California, at the following
                                  19   email address: SFAWTParalegals@doj.ca.gov. The petition and the exhibits thereto are
                                  20   available via the Electronic Case Filing System for the Northern District of California.
                                  21   The Clerk shall serve by mail a copy of this order on petitioner.
                                  22          2. On or before October 26, 2020, respondent shall file with the Court and serve
                                  23   on petitioner, an answer conforming in all respects to Rule 5 of the Rules Governing
                                  24   Section 2254 Cases, showing cause why a writ of habeas corpus should not be granted
                                  25   based on petitioner’s cognizable claims. Respondent shall file with the answer and serve
                                  26   on petitioner a copy of all portions of the state trial record that previously have been
                                  27   transcribed and that are relevant to a determination of the issues presented by the petition.
                                  28
                                                                                       2
                                          Case 3:20-cv-02049-WHO Document 7 Filed 07/16/20 Page 3 of 3




                                   1          3. If petitioner wishes to respond to the answer, he shall do so by filing a traverse
                                   2   with the Court and serving it on respondent’s counsel within thirty (30) days of the date the
                                   3   answer is filed.
                                   4          4. In lieu of an answer, respondent may file, on or before October 26, 2020, a
                                   5   motion to dismiss on procedural grounds, as set forth in the Advisory Committee Notes to
                                   6   Rule 4 of the Rules Governing Section 2254 Cases. If respondent files such a motion,
                                   7   petitioner shall file with the Court and serve on respondent an opposition or statement of
                                   8   non-opposition within thirty (30) days of the date the motion is filed, and respondent shall
                                   9   file with the Court and serve on petitioner a reply within fifteen (15) days of the date any
                                  10   opposition is filed.
                                  11          5. Petitioner is reminded that all communications with the Court must be served on
                                  12   respondent by mailing a true copy of the document to respondent’s counsel.
Northern District of California
 United States District Court




                                  13          6. It is petitioner’s responsibility to prosecute this case. Petitioner must keep the
                                  14   Court and respondent informed of any change of address and must comply with the
                                  15   Court’s orders in a timely fashion. Failure to do so may result in the dismissal of this
                                  16   action for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).
                                  17          7. Upon a showing of good cause, requests for a reasonable extension of time will
                                  18   be granted provided they are filed on or before the deadline they seek to extend.
                                  19          8. Petitioner’s motion to proceed in forma pauperis is GRANTED. (Dkt. No. 2.)
                                  20          9. The Clerk shall modify the docket to reflect that this action is brought under 28
                                  21   U.S.C. § 2254, and not, as the docket currently has it, under 28 U.S.C. § 2241.
                                  22          10. The Clerk shall terminate all pending motions.
                                  23          IT IS SO ORDERED.
                                  24   Dated: July 16, 2020
                                                                                         _________________________
                                  25
                                                                                         WILLIAM H. ORRICK
                                  26                                                     United States District Judge
                                  27

                                  28
                                                                                     3
